Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-24-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-22 are pending in this action. 

Interview Summary
Examiner called applicant's representative on 05-05-2022 and requested to elaborate radio signaling for touch sensor display and capacitive coupling. Examiner thanks Applicant's representative retuning call after consulting with Applicant on 05-6-2022 and  for initially verbally providing explanation and further E-mailing the elaboration on 05-09-2022 the elaboration of radio signaling for touch sensor display and capacitive coupling”.

Response to Amendment
The amendment filed on 03-24-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended abstract per objection to expedite allowance of instant application. Applicant has amended abstract per objection, therefore objection to abstract is withdrawn.

The office action mailed on 02-03-2022 was an Ex Parte Quale Action. Applicant has amended abstract per objection to expedite allowance of instant application. Applicant arguments filed on 03-24-2022, under remark regarding allowable limitations “the sensor electrode layer comprising sensor electrodes and sensor lines connected to the sensor electrodes; and radio signal lines that form coupling capacitors with the sensor lines” are persuasive; as after further extensive search and consideration,  independent claims 1, 11 and 16 does overcome all the prior art , all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, as they fails to recite or disclose or suggest all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations in inverted comas recited above; which puts application number 17125666 in condition for allowance. 
 Further, Examiner search in Googles and Ip.com provided three new prior art, the prior art of FUKUDA KUNIO (US-20100085988-A1) teaches about display with radio signal line (paragraph 50), the prior art of Kim Tae Joon (US-9411479-B2) and Kim Byoung Sun (US-9671914-B2) teaches about touch sensor display with touch sensing line; however, none of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB do not teach “the sensor electrode layer comprising sensor electrodes and sensor lines connected to the sensor electrodes; and radio signal lines that form coupling capacitors with the sensor lines.“

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The office action mailed on 02-03-2022 was an Ex Parte Quale Action. Applicant has amended abstract per objection to expedite allowance of instant application.
Applicant’s arguments filed on 03-24-2022 are convincing. As argued by applicant in remarks under claim rejection page 3, paragraphs 3, 5; and after further extensive search and consideration, all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the sensor electrode layer comprising sensor electrodes and sensor lines connected to the sensor electrodes; and radio signal lines that form coupling capacitors with the sensor lines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-09-2022